          Case 1:19-cr-00514-JPO Document 59 Filed 11/10/20 Page 1 of 1



                                           [\11&(3
     Myers & Galiardo, LLP I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc



BY ECF

Hon. J Paul Oetkin                                                          November 9, 2020
United States DistrictJudge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                 US . Antonio Mora, 19 Cr 514 (JPO)

Your Honor:

I am the assigned attorney on US v. Antonio Mora.

The defendant has been housed at MCC under Reg 870360-054. I spoke with Mr. Mora
last Friday for 45 minutes and he agreed to not be produced in-person for the
conference. Because of this last minute cancellation which brings upon us logistical
issues in arranging a teleconference I will agree to adjourn our conference for 2-3
weeks so we can get together for upcoming scheduling issues.

I have been diligently going through the volumes of discovery and communicating with
Mr. Mora. There is still the possibility of resolving this matter. That said, even if we were
to have a trial it is fairly apparent it would not be held until 2021.

I am asking to adjourn the scheduling conference to the first week in December.

The Defense consents to the exclusion of speedy trial time until our next December
conference.
  Granted. The November 10, 2020 pretrial conference is adjourned to
December 7, 2020, and will be held remotely, subject to the
defendant's consent after discussion with counsel. The manner of
remote conference and time will be posted on ECF via notice prior to
the conference date. The Court hereby excludes time through
December 7, 2020, under the Speedy Trial Act, 18 USC 3161(h)(7)(A),
finding that the ends of justice outweigh the interests of the public and          Most Respectfully,
the defendant in a speedy trial.
  So ordered.                                                                     ls/Matthew D. Myers
  November 10, 2020




                                                N •Y•C
